[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                                                                             FILED
                                                                    U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                         MARCH 12, 2007
                                        No. 06-13285
                                                                       THOMAS K. KAHN
                                                                            CLERK

                          D. C. Docket No. 04-00810 CV-5-IPJ

CALVIN LEE HICKS, II,

                                                           Plaintiff-Appellant,

                                            versus

UNITED STATES OF AMERICA,

                                                           Defendant-Appellee.



                      Appeal from the United States District Court
                         for the Northern District of Alabama



                                     (March 12, 2007)

Before DUBINA and COX, Circuit Judges, and SCHLESINGER,* District Judge.

PER CURIAM:

_________________________
*Honorable Harvey E. Schlesinger, United States District Judge for the Middle District of
Florida, sitting by designation.
      After reading the parties’ briefs, reviewing the record, and conducting oral

argument, we conclude that genuine issues of material fact exist in this case which

preclude the grant of summary judgment. Accordingly, we vacate the district

court’s judgment and remand this case for a trial.

      VACATED and REMANDED.




                                         2